UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4584



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,


          versus


WILLIAM C. PETTIS, a/k/a Bobby,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, Chief
District Judge. (CR-02-41)


Submitted:   January 30, 2004          Decided:     February 24, 2004


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter R. Roane, Charlottesville, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Jean B. Hudson, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William C. Pettis pled guilty to conspiracy to distribute

and possess with intent to distribute more than fifty grams of

cocaine base (Count 1) and possession of a firearm in furtherance

of a drug trafficking crime (Count 8).     He was sentenced to 262

months on the drug conviction and to sixty months consecutively on

the gun charge.   On appeal, Pettis alleges that his guilty plea was

involuntary because the district court did not inform him that his

18 U.S.C. § 924(c) (2000) conviction carried a mandatory minimum

sentence of five years.    Thus, he argues, he would not have pled

guilty but for this error.     He also alleges the district court

erred by denying his attorney’s motion to withdraw, and denying his

newly obtained counsel additional time to prepare. For the reasons

that follow, we affirm.

           Relying on United States v. Goins, 51 F.3d 400 (4th Cir.

1995), Pettis alleges that he was not informed of the five-year

mandatory minimum for his § 924(c) conviction.    To the extent the

district court failed to specifically inform Pettis of this fact at

his plea hearing, the record otherwise reveals that Pettis was

aware of the mandatory minimum sentence prior to pleading guilty.

Accordingly, this claim fails.

           Next, we note that an indigent defendant has no right to

a particular attorney and can demand new counsel only for good

cause.   United States v. Gallop, 838 F.2d 105, 108 (4th Cir. 1988).


                               - 2 -
A defendant does not have an absolute right to substitution of

counsel. United States v. Mullen, 32 F.3d 891, 895 (4th Cir. 1994).

We find that the district court did not abuse its discretion by

denying Pettis’ motion to substitute his trial counsel prior to

sentencing.     Gallop, 838 F.2d at 108.   Likewise, we do not find the

court abused its discretion by implicitly denying Pettis’ motion for

a continuance.     United States v. Lorick, 753 F.2d 1295, 1297 (4th

Cir. 1985).

           Accordingly, we affirm Pettis’ convictions and sentences.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -